 Case 3:11-md-02295-JAH-BGS Document 813 Filed 07/26/21 PageID.10029 Page 1 of 5




1    Chris R. Miltenberger (TX Bar # 14171200)
     chris@crmlawpractice.com
2    Law Office of Chris R. Miltenberger, PLLC
3    1340 N. White Chapel, Suite 100
     Southlake, Texas 76092
4    Phone: (817) 416-5060
     Fax: (817) 416-5062
5
6    Co-Lead Counsel for the Plaintiffs with Member Cases
7    Patric A. Lester (SBN 220092)
8    pl@lesterlaw.com
     Lester & Associates
9    5694 Mission Center Road, #358
     San Diego, CA 92108
10   Phone (619) 665-3888
11   Fax (314) 241-5777
12   Co-Lead Counsel for the Plaintiffs with Member Cases
13                     IN THE UNITED STATES DISTRICT COURT
14                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15   IN RE: PORTFOLIO RECOVERY ASSOCIATES, ) Case No. 3:11-md-02295-JAH-BGS
16   LLC TELEPHONE CONSUMER PROTECTION )
     ACT LITIGATION                        )   PLAINTIFFS’ RENEWED
17
                                           )   APPLICATION FOR LEAVE TO
18   This Document Relates to All Member   )   CONDUCT DISCOVERY
19   Cases                                 )
                                           )       HON. JOHN A. HOUSTON
20
21         Plaintiffs with Member Cases in this MDL (“Plaintiffs”) request leave of Court to
22   continue the discovery period and allow discovery from Portfolio Recovery Associates,
23   LLC. (“PRA”).
24         Plaintiffs first filed this application on July 15, 2021. It was denied without
25   prejudice (Doc. 811) pending the ruling by the Honorable Bernard G. Skomal, United
26   States Magistrate Judge on PRA’s motion to quash discovery sent to Avaya. Judge
27   Skomal denied PRA’s motion to quash (Doc. 812) and is overseeing the discovery with
28   regard to Avaya. Thus, it is now appropriate to renew this motion with regard to PRA.


                                                    1
                            RENEWED APPLICATION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                 3:11-MD-02295-JAH-BGS
 Case 3:11-md-02295-JAH-BGS Document 813 Filed 07/26/21 PageID.10030 Page 2 of 5




1           This Court approved an earlier request to reopen discovery in this case. (Doc.
2    802). Plaintiffs served PRA with a request for the production of source code. A copy of
3    the request and PRA’s responses are attached as Exhibit 1.
4           PRA objects to the discovery sent to PRA as outside the scope of the Court’s
5    previous Order, essentially objecting that the Court only allowed additional discovery
6    with regard to Avaya and not PRA. Because PRA objects to the discovery sent to it,
7    Plaintiffs file this Application specifically requesting approval to conduct discovery with
8    regard to PRA.
9                     I.     Good Cause Exists to Allow Discovery From PRA
10          The issue in this MDL is whether PRA used an ATDS in calling the Plaintiffs.
11   The Supreme Court in Facebook held that “[t]o qualify as an ‘automatic telephone
12   dialing system,’ a device must have the capacity either to store a telephone number using
13   a random or sequential generator or to produce a telephone number using a random or
14   sequential number generator.” The parties are now arguing about what qualifies as a
15   “device.”
16          Plaintiffs contend, and have always contended that, the PRANet, the Avaya
17   software/dialer and the Asimut Technologies software combine to make an ATDS.
18   After Plaintiff’s previous motion to reopen discovery was filed, Plaintiffs hired a
19   consulting expert who advised them on the ways PRA’s dialing system may use a
20   random or sequential generator. The discovery Plaintiffs sent to PRA and Avaya
21   targeted those areas and ways.
22          Defendant is opposing the discovery sent to it and is attempting to separate the
23   components of its calling system and have the Court analyze them separately.1
24       1. PRA has been on notice that Plaintiffs consider the PRA’s dialing system to
25          consist of all of the components in its calling system.

26   1
      The Federal Communications Commission emphasized that it is the capability of the overall dialing
27   system that must be analyzed to determine if a particular dialing system is an ATDS and not just the
     capabilities of the individual components of the dialing system. See, In re Rules and Regulations
28   Implementing the Telephone Consumer Protection Act of 1991 (2015 Declaratory Ruling), 30 FCC
     Rcd. 7961, ¶ 24 (2015)

                                                       2
                               RENEWED APPLICATION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                    3:11-MD-02295-JAH-BGS
 Case 3:11-md-02295-JAH-BGS Document 813 Filed 07/26/21 PageID.10031 Page 3 of 5




1             PRA’s ATDS is properly defined as all of the components in the “calling
2    system.” This is not a new position taken by the Plaintiff in the current case.
3             In Plaintiffs’ motion for summary judgment, the Plaintiffs argued that all of the
4    components constituted the calling system. (Doc No 674-1, pages 31-37) This position is
5    not a surprise to PRA. To the contrary, in the diagram used in discovery in this MDL the
6    entire calling system is outlined. The Avaya software is connected to Defendant’s
7    PRANet database and receives telephone numbers from that database. That connection
8    is part of the calling system. It is this connection and data transfer about which Plaintiff
9    seeks discovery from PRA.
10         2. The discovery in the Bell case included a request for production of source
11            code from PRA.

12            As Judge Skomal noted in his order, the order on the record at the conclusion of
13   this Court’s hearing on the initial motion to reopen discovery noted that the discovery
14   will be conducted alongside the discovery produced in the Bell case.2 (Doc. 804 at 12-
15   13.) In the Bell case discovery was sent to PRA for its source code. A copy of PRA’s
16   responses to that is attached as Exhibit 2. The same discovery that was sent in the Bell
17   case to PRA was also sent in the current case.3
18         3. The source code from PRA is necessary to make a complete evaluation of
19            PRA’s dialing system.
20            The well-qualified consultant engaged by Plaintiffs explains why it is necessary
21   to review PRA’s source code to determine whether the dialing system, including the
22   PRANet database, contains the necessary functions of an automatic telephone dialing
23   system. Exhibit 3, Declaration of Hollaar, ¶¶ 10-11. Thus, the discovery from PRA is
24   necessary and Plaintiffs have no other means to obtain the source code other than the
25   discovery propounded on PRA.
26
27
28   2
         Bell v. Portfolio Recovery Associates, LLC, Case No. 5:18-CV-00243-OLG (W.D. Tex. 2021)
     3
         The discovery in Bell requested the same source code but for different dates.

                                                        3
                                RENEWED APPLICATION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     3:11-MD-02295-JAH-BGS
 Case 3:11-md-02295-JAH-BGS Document 813 Filed 07/26/21 PageID.10032 Page 4 of 5




1                                     II.    Relief Requested
2          Plaintiffs request the following relief:
3              An order allowing additional discovery from PRA, beginning with the
4                written discovery attached as Exhibit 1 requiring PRA to produce certain
5                source code;
6              An order allowing Plaintiffs to depose a representative of PRA after PRA
7                has responded to the written discovery;
8              An order allowing the parties to retain additional expert witnesses, if
9                necessary;
10             An order allowing at least 120 days to complete discovery (PRA and
11               Avaya); and
12             Continued abatement of the motions for summary judgment with such
13               motions to be renewed at an appropriate time.
14
15   Dated July 26, 2021                     Law Office of Chris R. Miltenberger, PLLC
16
                                             By: s/ Chris R. Miltenberger
17                                           Co-Lead Counsel for Plaintiffs with Member
18                                           Cases
19
                                             Lester & Associates
20
                                             By:      s/ Patric A. Lester
21                                                    Patric A. Lester
                                                      pl@lesterlaw.com
22
                                             Co-Lead Counsel for Plaintiffs with Member
23                                           Cases
24
25
26
27
28


                                                    4
                            RENEWED APPLICATION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                 3:11-MD-02295-JAH-BGS
Case 3:11-md-02295-JAH-BGS Document 813 Filed 07/26/21 PageID.10033 Page 5 of 5
